DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed February 16, 2021. As directed by the amendment, claims 1, 5-6, 10-11, 17-18, 20 have been amended, claims 15-16 were cancelled, and claims 21-22 have been added. As such, claims 1-14, 17-22 remain under consideration in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-14, 17-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart et al. (US 2013/0110165), hereinafter “Burkhart”, in view of Brown et al. (US 2013/0123810), hereinafter “Brown”.

However, Burkhart is silent regarding wherein the anchor inserter comprises: an outer sleeve and a distal end portion extending distally beyond a distal end of the outer sleeve, wherein the suture anchor is preloaded into a chamber of the distal end portion, and positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface; and an internal push rod disposed within the outer sleeve and coupled to the outer sleeve in a fixed position.  Brown teaches a method for delivering a suture anchor (100) wherein an anchor inserter (310 with 312 and 314, FIGS. 27-31) comprises: an outer sleeve (314) and a distal end portion (310) extending distally beyond a distal end of the outer sleeve (FIG. 29), wherein the suture anchor is preloaded into a chamber of the distal end portion (FIG. 28), and positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface (FIG. 28); and an internal push rod (312) disposed within the outer sleeve and coupled to the outer sleeve in a fixed position (¶115). It would have been obvious to one having ordinary skill in the art, to substitute the 
Regarding claim 2, Burkhart as modified by Brown teach the method of claim 1, and Burkhart further teaches wherein the width is substantially equal to the second internal diameter (FIGS. 3, 7).  
Regarding claim 3, Burkhart as modified by Brown teach the method of claim 1, and Burkhart further teaches wherein the suture anchor expands horizontally by an amount sufficient to cause contact between the suture anchor and a second inner wall of the second portion (FIGS. 3, 7).  
Regarding claim 4, Burkhart as modified by Brown teach the method of claim 1, and Burkhart further teaches wherein the suture anchor is fabricated entirely of a suture material and comprises a plurality of suture links (110), a pre-loaded suture woven through the links (120), and the suture limb (111) extending from the suture anchor (FIG. 5).  
Regarding claim 6, Burkhart as modified by Brown teach the method of claim 5, and Brown further teaches wherein retracting the distal tip of the anchor inserterRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 15/938,710Dkt: 4394.K23US2Filing Date: March 28, 2018 Title: ALL-SUTURE SUTURE ANCHOR SYSTEMS AND METHODScauses the internal push rod to push the suture anchor distally out of the anchor inserter (¶115).  
Regarding claim 7, Burkhart as modified by Brown teach the method of claim 1, and Burkhart further teaches wherein creating the bone hole comprises drilling a pilot hole having the first internal diameter (¶44).  
Regarding claims 10 and 17, Burkhart discloses a method of delivering an all-suture suture anchor (90, 100) to a bone site (FIGS. 1-7), comprising: aligning an anchor inserter (50) with a pre-drilled bone hole (30), the bone hole including a first portion defined by a first internal diameter (portion of 30 adjacent surface at 33, FIGS. 2-3) and a second portion defined by a second internal diameter that is greater than the first internal diameter (portion of 30 below first portion, FIGS. 2-3); positioning a distal end portion of the anchor inserter within the bone hole (FIGS. 2, 6); deploying the suture anchor within 
However, Burkhart is silent regarding wherein the anchor inserter comprises: an outer sleeve and a distal end portion extending distally beyond a distal end of the outer sleeve, wherein the suture anchor is preloaded into a chamber of the distal end portion, and positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface; and an internal push rod disposed within the outer sleeve and coupled to the outer sleeve in a fixed position, wherein retracting the distal end portion into the outer sleeve to deploy the suture anchor.  Brown teaches a method for delivering a suture anchor (100) wherein an anchor inserter (310 with 312 and 314, FIGS. 27-31) comprises: an outer sleeve (314) and a distal end portion (310) extending distally beyond a distal end of the outer sleeve (FIG. 29), wherein the suture anchor is preloaded into a chamber of the distal end portion (FIG. 28), and positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface (FIG. 28); and an internal push rod (312) disposed within the outer sleeve and coupled to the outer sleeve in a fixed position (¶115), and retracting the distal end portion into the outer sleeve to deploy the suture anchor (¶116). It would have been obvious to one having ordinary skill in the art, to substitute the anchor inserter of Brown for the anchor inserter of Burkhart, since they both serve the same purpose of installing a suture anchor in a bone hole. In this case, one would perform the method of Burkhart using the inserter tool of Brown.
Regarding claim 11, Burkhart as modified by Brown teach the method of claim 10, and Burkhart further teaches wherein the first portion of the bone hole extends from the outer bone surface to a first depth, and the second portion of the bone hole extendsRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 15/938,710Dkt: 4394.K23US2Filing Date: March 28, 2018 Title: ALL-SUTURE SUTURE ANCHOR SYSTEMS AND METHODSfrom the first depth to a second depth greater than the first depth (FIGS. 2-3).  

Regarding claim 13, Burkhart as modified by Brown teach the method of claim 12, and Burkhart further teaches wherein the suture anchor expands to a width that is greater than the first diameter, thereby preventing movement of the suture anchor out of the second portion of the bone hole (FIGS. 3, 7).  
Regarding claim 14, Burkhart as modified by Brown teach the method of claim 12, and Burkhart further teaches wherein the suture anchor is fabricated entirely of a suture material and comprises a plurality of suture links (110), a pre-loaded suture woven (120) through the links, and the suture limb (111) extending from the suture anchor (FIGS. 4-5).  
Regarding claim 18, Burkhart as modified by Brown teach the method of claim 17, and Brown further teaches wherein the internal push rod extends distally beyond a distal edge of the outer sleeve (FIG. 29).  
Regarding claim 19, Burkhart as modified by Brown teach the method of claim 10, and Burkhart further teaches wherein the suture anchor expands by an amount sufficient to cause contact between the suture anchor and an internal wall of the bone hole (FIGS. 3, 7).  
Regarding claims 21-22, Burkhart discloses a method of delivering an all-suture suture anchor (90, 100) to a bone site, comprising: aligning an anchor inserter (50) with a pre-drilled bone hole (30) formed in an outer bone surface, the bone hole including a first portion defined by a first internal diameter (portion of 30 adjacent surface at 33, FIGS. 2-3) and a second portion defined by a second internal diameter that is greater than the first internal diameter (portion of 30 below first portion, FIGS. 2-3); deploying the suture anchor within the second portion of the bone hole by retracting theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENTPage 6Serial Number: 15/938,710Dkt: 4394.K23US2 Filing Date: March 28, 2018distal end 
However, Burkhart is silent regarding wherein the anchor inserter comprises: an outer sleeve and a distal end portion extending distally beyond a distal end of the outer sleeve; positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface; deploying the suture anchor within the second portion of the bone hole by retracting theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENTPage 6Serial Number: 15/938,710Dkt: 4394.K23US2 Filing Date: March 28, 2018distal end portion into the outer sleeve of the anchor inserter; and an internal push rod disposed within the outer sleeve and coupled to the outer sleeve in a fixed position, wherein retracting the distal end portion into the outer sleeve to deploy the suture anchor.  Brown teaches a method for delivering a suture anchor (100) wherein an anchor inserter (310 with 312 and 314, FIGS. 27-31) comprises: an outer sleeve (314) and a distal end portion (310) extending distally beyond a distal end of the outer sleeve (FIG. 29); positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface (FIG. 28); deploying the suture anchor within the second portion of the bone hole by retracting theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENTPage 6Serial Number: 15/938,710Dkt: 4394.K23US2 Filing Date: March 28, 2018distal end portion into the outer sleeve of the anchor inserter (FIG. 30); and an internal push rod (312) disposed within the outer sleeve and coupled to the outer sleeve in a fixed position (¶115), and retracting the distal end portion into the outer sleeve to deploy the suture anchor (¶116).  It would have been obvious to one having ordinary skill in the art, to substitute the anchor inserter of Brown for the anchor inserter of Burkhart, since they both serve the same purpose of installing a suture anchor in a bone hole. In this case, one would perform the method of Burkhart using the inserter tool of Brown.
Claims 8-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart in view of Brown, and further in view of Chappuis et al. (US 2002/0193799), hereinafter “Chappuis”.
Regarding claims 8-9, Burkhart as modified by Brown teach the method of claim 7, except for specifying how the bone hole is formed. Chappuis teaches a method comprising creating a bone hole 
Regarding claim 20, Burkhart as modified by Brown teach the method of claim 10, except for specifying how the bone hole is formed. Chappuis teaches a method comprising drilling a bone hole (¶49) into an outer bone surface at the bone site, the bone hole having the first internal diameter (diameter of axial passage); inserting a drill assembly (20) into the bone hole; operating the drill assembly to enlarge the bone hole at a desired depth below the outer bone surface (¶51), thereby creating the second portion having the second internal diameter (diameter of enlarged hole, ¶55); and removing the drill assembly from the bone hole (¶56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the bone hole forming method of Chappuis with the suture delivery method of Burkhart, in order to form the hole shape depicted in the Burkhart reference. In this case, one would form the hole shown in Burkhart using the method and device of Chappuis.
Response to Arguments
In response to Applicant's argument that Brown fails to disclose “positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface” and “deploying the suture anchor within the second portion of the bone hole by retracting theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENTPage 6Serial Number: 15/938,710Dkt: 4394.K23US2 Filing Date: March 28, 2018distal end portion into the outer sleeve of the anchor inserter”, Examiner respectfully disagrees. The anchor inserter is comprised of rod 312, distal end portion 310, and outer sleeve 314. Although 314 is designated a “drill guide”, it remains positioned against the bone while the anchor is being inserted in order to guide the distal end portion and thus the anchor into place within the bone. Therefore, the Brown invention reads on the limitations “positioning the distal end portion of the anchor inserter within the bone hole such that the distal end of the outer sleeve contacts the outer bone surface” and “deploying the suture anchor within the second portion of the bone hole by retracting theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENTPage 6Serial Number: 15/938,710Dkt: 4394.K23US2 Filing Date: March 28, 2018distal end portion into the outer sleeve of the anchor inserter”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775